                                            Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4

                                   5                             IN THE UNITED STATES DISTRICT COURT

                                   6                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        JOHN VODONICK,                               Case No. 16-cv-00219-CRB
                                   9                    Plaintiff,
                                                                                         ORDER GRANTING IN PART
                                  10              v.                                     MOTION FOR ATTORNEYS' FEES
                                                                                         AND COSTS
                                  11        VOLKSWAGEN
                                            AKTIENGESELLSCHAFT, et al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14            Plaintiff John Vodonick opted out of the class action settlements that resolved most
                                  15   civil actions against Volkswagen AG and Volkswagen Group of America. Vodonick later
                                  16   accepted Volkswagen’s Rule 68 offer. As permitted by that offer, he now moves for
                                  17   attorneys’ fees and costs. The Court awards Vodonick $21,175.00 in fees.
                                  18   I.       BACKGROUND
                                  19            This Court has previously described the events that are the basis for Vodonick’s
                                  20   claims:
                                  21                   Over the course of six years, Volkswagen sold nearly 500,000
                                                       Volkswagen– and Audi-branded TDI “clean diesel” vehicles,
                                  22                   which they marketed as being environmentally friendly, fuel
                                                       efficient, and high performing. Consumers were unaware,
                                  23                   however, that Volkswagen had secretly equipped these
                                                       vehicles with a defeat device that allowed Volkswagen to
                                  24                   evade United States Environmental Protection Agency
                                                       (“EPA”) and California Air Resources Board (“CARB”)
                                  25                   emissions test procedures. Specifically, the defeat device
                                                       produces regulation-compliant results when it senses the
                                  26                   vehicle is undergoing testing, but operates a less effective
                                                       emissions control system when the vehicle is driven under
                                  27                   normal circumstances. It was only by using the defeat device
                                                       that Volkswagen was able to obtain Certificates of Conformity
                                  28                   from EPA and Executive Orders from CARB for its TDI diesel
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 2 of 16



                                                         engine vehicles. In reality, these vehicles emit nitrogen oxides
                                   1                     (“NOx”) at a factor of up to 40 times over the permitted limit.
                                   2   In re: Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 15-md-
                                   3   02672-CRB (JSC), 2016 WL 6248426, at *1 (N.D. Cal. Oct. 25, 2016). The scandal led to
                                   4   numerous government actions and over a thousand civil lawsuits, which were consolidated
                                   5   before this Court by the Judicial Panel on Multidistrict Litigation. Id. at *2. The bulk of
                                   6   the civil actions were resolved in two settlements (one concerning 2.0-liter TDI vehicles
                                   7   and another for 3.0-liter TDI vehicles) approved by the Court. See generally In re:
                                   8   Volkswagen, 2016 WL 6248426; 3.0-Liter Class Action Settlement Approval Order
                                   9   (dkt. 3229).
                                  10          Vodonick opted out of the Class Settlements. See List of Opt-Outs (MDL
                                  11   dkt. 2102-1) at 37. He sued Volkswagen in California Superior Court in October 2015.
                                  12   Brief (dkt. 23-1) at 2. Vodonick requested leave to petition for judicial coordination,
Northern District of California
 United States District Court




                                  13   which Volkswagen did not oppose. Opp’n (MDL dkt. 7678) at 3. Before Vodonick’s
                                  14   petition was decided, in December 2015, Volkswagen removed the case to the Eastern
                                  15   District of California, which transferred it to the MDL before this Court in January 2016.
                                  16   Id. at 3–4. Once the case was transferred to the MDL, the Court immediately stayed it.
                                  17   (MDL dkt. 2) at 1, 3. The Court denied Vodonick’s subsequent requests for remand. See
                                  18   Orders Denying Remand (MDL dkt. 6126, 7522), (dkt. 21). In April 2020, Vodonick filed
                                  19   a First Amended and Supplemental Complaint, which included Song-Beverly Act, breach
                                  20   of contract, unfair business practices, fraud, and product liability claims. FAC (MDL
                                  21   dkt. 7335) at 1.
                                  22          On June 9, 2020, the Court lifted the stay. (MDL dkt. 7515). The same day,
                                  23   Volkswagen served Vodonick with a Rule 68 offer of $40,000, which Vodonick accepted.
                                  24   Opp’n (MDL dkt. 7278) at 9; Notice of Acceptance (dkt. 22). The offer allowed Vodonick
                                  25   to seek reasonable fees and costs to be determined by the Court. Notice of Acceptance
                                  26   (dkt. 22) at 2.
                                  27          Vodonick now requests $1,143,935 in fees and $2,144 in costs. Brief (dkt. 23-1) at
                                  28   7. Volkswagen argues that Vodonick is not entitled to fees or costs, and, alternatively, that
                                                                                        2
                                             Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 3 of 16




                                   1   Vodonick is entitled to only a fraction of the fees that he requests. Opp’n (MDL
                                   2   dkt. 7678) at 4–5, 7.
                                   3   II.      LEGAL STANDARD
                                   4            When a federal court has subject matter jurisdiction over a case based on diversity
                                   5   of the parties, state law determines a party’s entitlement to attorneys’ fees and costs.
                                   6   Mangold v. Cal. Pub. Util. Comm’n, 67 F.3d 1470, 1478 (9th Cir. 1995). Under California
                                   7   law, “in any action on a contract, where the contract specifically provides for an award of
                                   8   attorney fees and costs, which are incurred to enforce that contract[,]. . .” the prevailing
                                   9   party is entitled to reasonable attorneys’ fees. Cal. Civ. Code § 1717.
                                  10            If a plaintiff is entitled to attorneys’ fees, California determines the amount using
                                  11   the lodestar method, which “first calculates the number of hours reasonably spent
                                  12   multiplied by the reasonable hourly rate for each billing professional, and then . . .
Northern District of California
 United States District Court




                                  13   adjust[s] the amount based on various relevant factors to ensure the fee reflects the fair
                                  14   market value of the attorney services for the particular action.” K.I. v. Wagner, 225 Cal.
                                  15   App. 4th 1412, 1425 (Cal. Ct. App. 2014) (internal quotation marks and alterations
                                  16   omitted). It is the prevailing party’s burden to show that the fees it seeks are reasonable.
                                  17   Nightingale v. Hyundai Motor Am., 31 Cal. App. 4th 99, 104 (Cal. Ct. App. 1994).
                                  18            In the absence of a state law provision that allows for the award of costs “as a part
                                  19   of substantive, compensatory damages scheme,” Rule 54(d) of the Federal Rules of Civil
                                  20   Procedure governs an award of costs in federal district court. See Champion Produce, Inc.
                                  21   v. Ruby Robinson Co., 342 F.3d 1016, 1022 (9th Cir. 2003); Clausen v. M/V NEW
                                  22   CARISSA, 339 F.3d 1049, 1065 (9th Cir. 2003). Rule 54 allows the prevailing party to
                                  23   recover costs, not including attorneys’ fees, unless a federal statute, court order, or other
                                  24   federal rule provides otherwise. Fed. R. Civ. P 54(d)(1).
                                  25

                                  26
                                  27

                                  28
                                                                                        3
                                           Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 4 of 16




                                   1   III.   DISCUSSION
                                   2          A.      Attorneys’ Fees
                                   3          Vodonick seeks $1,143,935 in attorneys’ fees. Brief (dkt. 23-1) at 3. Volkswagen
                                   4   argues that Vodonick is not entitled to fees because he has not established a basis for fee-
                                   5   shifting. Opp’n (MDL dkt. 7678) at 2. Vodonick argues that he is entitled to fees because
                                   6   he is the prevailing party under “. . . Calif. Code of Civil. Proc. § 1021.5, Calif. Civ. Code
                                   7   §§ 1717, 1790, et. seq., 1780(e), and the Unfair Business Practices and False Advertising
                                   8   Act of Calif. Bus. and Prof. Code 17200, 17500, et. seq.” Motion (dkt. 23) at 3.
                                   9                  1.     Entitlement to Fees
                                  10          Under Section 1717 of the California Civil Code, “in any action on a contract,
                                  11   where the contract specifically provides for an award of attorney fees and costs, which are
                                  12   incurred to enforce that contract[,]. . .” the prevailing party is entitled to reasonable
Northern District of California
 United States District Court




                                  13   attorneys’ fees. Cal. Civ. Code § 1717.
                                  14          Vodonick alleges that the vehicle lease agreement between Volkswagen and
                                  15   Vodonick “contained a provision providing that the prevailing party would have his
                                  16   reasonable attorney fees as additional damages.” See Reply (dkt. 26) at 2–3; Amended and
                                  17   Supplemental Complaint (MDL dkt. 7335) ¶ 16. Vodonick argues that because he asserted
                                  18   breach of contract as a cause of action, this litigation is “[an] action on a contract, where
                                  19   the contract specifically provides for an award of attorney fees and costs.” Cal. Civ. Code
                                  20   § 1717; Reply (dkt. 26) at 2–3. Although Vodonick did not attach the lease agreement to
                                  21   his complaint or his motion for attorneys’ fees, Volkswagen did not directly dispute that
                                  22   Vodonick’s lease agreement contains an attorneys’ fee provision. See generally Opp’n
                                  23   (MDL dkt. 7678). Thus, California Civil Code Section 1717 provides a basis upon which
                                  24   Vodonick is entitled to recover attorneys’ fees.1
                                  25
                                       1
                                  26     Vodonick is not entitled to fees on any other basis. Vodonick did not discuss Section 1021.5 of
                                       the California Code of Civil Procedure beyond a singular reference to it in his motion and thus did
                                  27   not carry his burden to establish entitlement to fees under Section 1021.5. See Ebbetts Pass Forest
                                       Watch v. Dep’t of Forestry & Fire Prot., 187 Cal. App. 4th 376, 381 (2010). Nor does Vodonick
                                  28   explain why the Song-Beverly Act entitles him to fees. See Civil L.R. 7-4(a). Vodonick did not
                                       bring any claim under the CLRA, and neither California Unfair Competition Law (UCL) nor
                                                                                          4
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 5 of 16



                                                     2.     Reasonableness of Vodonick’s fee request
                                   1
                                              Vodonick requests $879,500 in fees with a multiplier of 1.3, for a total of
                                   2
                                       $1,143,935. Volkswagen argues that, if Vodonick is entitled to recover any fees,
                                   3
                                       Vodonick’s counsel’s claimed hours and hourly rate should be reduced. Additionally,
                                   4
                                       Volkswagen argues that Vodonick is not entitled to a multiplier. The Court awards
                                   5
                                       Vodonick a significantly reduced sum of $21,175.
                                   6
                                                            a.     Hourly Rate
                                   7
                                              To show that the requested rates are reasonable, parties must “produc[e] satisfactory
                                   8
                                       evidence that [they] are in line with those prevailing in the community for similar services
                                   9
                                       of lawyers of reasonably comparable skill and reputation.” Obrien v. FCA US LLC, No.
                                  10
                                       17-cv-04042-JCS, 2019 WL 5295066, at *5 (N.D. Cal. Oct. 18, 2019) (citing Jordan v.
                                  11
                                       Mulnomah Cty., 815 F.2d 1258, 1263 (9th Cir. 1987)). The relevant legal community is
                                  12
Northern District of California




                                       the forum district. Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992). Affidavits
 United States District Court




                                  13
                                       from comparably qualified practitioners in the same forum, decisions of other courts, and
                                  14
                                       the Court’s own experience all help determine reasonable rates. Obrien, 2019 WL
                                  15
                                       5295066, at *5.
                                  16
                                              Vodonick’s counsel, Michael Nudelman, states that his hourly rate is $715 per hour.
                                  17
                                       Brief (dkt 23-1) at 6. Although in his declaration Nudelman states that his hourly rate has
                                  18
                                       been $715 per hour for “over four years,” he listed his normal billing rate as $500 per hour
                                  19
                                       in two previous filings in 2019. See Nudelman Declaration (dkt. 23-2) at 2; Case
                                  20
                                       Management Statement (MDL dkt. 6187) at 5; Suggestion for Setting Bellwether Trial
                                  21
                                       (MDL dkt. 6622) at 4. Vodonick contends that Nudelman’s “normal rate in the Nevada
                                  22
                                       City” is $500 per hour and “the rate in the Bay Area” is $715 per hour, Reply (dkt. 26) at
                                  23
                                       12, but the only evidence that Nudelman submits in support of his argument that $715 per
                                  24
                                       hour is a reasonable rate is the Laffey matrix, which reports fees for attorneys in the
                                  25
                                       Washington, D.C. area. Nudelman Declaration (dkt. 23-2) at 11–14. This evidence does
                                  26
                                  27
                                       California False Advertising Law (FAL) provides for attorneys’ fees. Hambrick v. Healthcare
                                  28   Partners Med. Group, Inc., 238 Cal. App. 4th 124, 157 (2015).

                                                                                      5
                                           Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 6 of 16




                                   1   not establish a reasonable rate for an attorney with comparable credentials in the Northern
                                   2   District of California. See Bluegrowth Holdings Ltd. v. Mainstream LtdVentures, LLC,
                                   3   No. CV-13-1452-CRB, 2014 WL 3518885, at *3 (N.D. Cal. July 16, 2014)(“[It] is unclear
                                   4   why the Court would rely on [the Laffey Matrix] when market rates for attorneys in
                                   5   California . . . are readily available.”).
                                   6          The Court thus reduces Nudelman’s requested rate to $500 per hour.
                                   7                         b.      Time
                                   8          The Court excludes any hours not “reasonably expended,” including those that are
                                   9   “excessive, redundant, or otherwise unnecessary.” Jankey v. Poop Deck, 537 F.3d 1122,
                                  10   1132 (9th Cir. 2008) (quoting Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)).
                                  11   “Ultimately, a ‘reasonable’ number of hours equals the number of hours which could
                                  12   reasonably have been billed to a private client.” Gonzalez v. City of Maywood, 729 F. 3d
Northern District of California
 United States District Court




                                  13   1196, 1202 (9th Cir. 2013) (internal quotation marks and alterations omitted).
                                  14                                 i.       Docket Review
                                  15          Nudelman reports that he spent a total of 686.2 hours reviewing MDL and state
                                  16   court dockets. See Appendix A, Opp’n (MDL dkt. 7678-1). Volkswagen argues that the
                                  17   Court should exclude these hours. Opp’n (MDL dkt. 7678) at 8–9. Vodonick responds
                                  18   that this case required a “high degree of vigilance” and that Nudelman monitored court
                                  19   orders, notices from the clerk, and motions in order to consider their importance to his
                                  20   client’s case. Reply (dkt. 26) at 5.
                                  21          As Volkswagen notes, Nudelman’s time entries for docket review do not explain
                                  22   which documents Nudelman reviewed or why he reviewed them. There are 6,532 time
                                  23   entries for docket review, 0.1 hours for each entry, which categorize the activity as
                                  24   “[r]eview for relevancy and importance.” See Appendix A, Opp’n (MDL dkt. 7678-1).
                                  25   Most description sections of these entries include single words such as “Motion,” “Order,”
                                  26   “Minute,” “First,” and “MDL,” and some include no description at all.2 See e.g.,
                                  27
                                       2
                                  28    In his reply, Vodonick acknowledges that 120 entries have no description and accordingly
                                       withdraws 12 hours from his request. Reply (dkt. 26) at 10.
                                                                                       6
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 7 of 16




                                   1   Appendix A, Opp’n (MDL dkt. 7678-1) at 5–6, 13, 201. Based upon these vague entries, it
                                   2   is impossible to discern which documents Nudelman reviewed and whether it was
                                   3   reasonable for him to spend six minutes reviewing each of them. See Santiago v. Equable
                                   4   Ascent Fin., No. C-11-3158-CRB, 2013 WL 3498079, at *5–6, (N.D. Cal. July 12, 2013)
                                   5   (excluding hours where the time entry descriptions were too vague for the court to
                                   6   determine whether the tasks were reasonably related to the work performed). Therefore,
                                   7   the Court excludes 686.2 hours from Vodonick’s fee award.
                                   8                               ii.     Complaint Research and Drafting
                                   9          Nudelman recorded 64.3 hours for researching and drafting Vodonick’s original
                                  10   complaint and his supplemental and amended complaint. See Appendix C, Opp’n (MDL
                                  11   dkt. 7678-3). Volkswagen argues that the amount of time spent was inefficient, excessive,
                                  12   and should be reduced to no more than 9.65 hours. Opp’n (MDL dkt. 7678) at 11.
Northern District of California
 United States District Court




                                  13   Vodonick responds that the complaints that Nudelman drafted “did not consist of
                                  14   boilerplate” and required extensive research, review of other filings, and conferral with his
                                  15   client. Reply (dkt. 26) at 11–12. Additionally, Vodonick argues that Nudelman originally
                                  16   drafted the complaint as a class action. Id. at 12.
                                  17          Of the 64.3 hours, Nudelman reported 10.5 hours spent on drafting the initial
                                  18   complaint and 4 hours spent on drafting the amended complaint. See Appendix C, Opp’n
                                  19   (MDL dkt. 7678-3). The amended complaint repeated many allegations contained in the
                                  20   initial complaint and replaced one cause of action. See generally Complaint (dkt. 1-1); See
                                  21   also Amended and Supplemental Complaint (MDL dkt. 7335) at 13–15; Opp’n (MDL dkt.
                                  22   7678) at 11. In this MDL, this Court has found that 1.5 hours is an appropriate time for
                                  23   counsel to spend drafting both the initial and amended complaint for one plaintiff. See In
                                  24   re: Volkswagen “Clean Diesel” Marketing, Sales Prac., and Prod. Liab. Litig., No. 15-MD-
                                  25   02672-CRB, 2020 WL 2086368, at *11–12 (N.D. Cal. Apr. 30, 2020); See also In re:
                                  26   Volkswagen “Clean Diesel” Marketing, Sales Prac., and Prod. Liab. Litig., No. 15-MD-
                                  27   02672-CRB, 2020 WL 5371404, at *14 (N.D. Cal. Sept. 8, 2020)(finding it reasonable for
                                  28   plaintiffs’ counsel to spend “only slightly higher” than ninety minutes, per plaintiff, for
                                                                                      7
                                           Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 8 of 16




                                   1   drafting an initial and amended complaint).
                                   2          Nudelman also recorded 49.8 hours spent on work related to the preparation and
                                   3   filings of the initial and amended complaint such as factual research, researching causes of
                                   4   action, and preparing filings related to the complaint. See Appendix C, Opp’n (MDL dkt.
                                   5   7678-3). The Court has previously found that it is reasonable for attorneys to spend time
                                   6   on tasks related to the complaints other than drafting. See In re: Volkswagen “Clean
                                   7   Diesel” Marketing, Sales Prac., and Prod. Liab. Litig., 2020 WL 5371404, at *8.
                                   8   However, due to the similarities between Vodonick’s initial complaint and the amended
                                   9   and supplemental complaint, a reduction is warranted. The only significant difference
                                  10   between Vodonick’s initial complaint and his amended complaint is the substitution of an
                                  11   unjust enrichment claim for a product liability claim. See Complaint (dkt. 1-1) at 12;
                                  12   Amended and Supplemental Complaint (MDL dkt. 7335) at 13–15.
Northern District of California
 United States District Court




                                  13          For these reasons, the Court reduces all complaint-related hours by 85% from 64.3
                                  14   hours to 9.65 hours. See In re: Volkswagen “Clean Diesel” Marketing, Sales Prac., and
                                  15   Prod. Liab. Litig., 2020 WL 2086368, at *11–12 (applying an 84% reduction for hours
                                  16   billed drafting the initial complaint and a 90% reduction for hours billed drafting the
                                  17   amended complaint).
                                  18                                 iii.    JCCP Coordination
                                  19          Volkswagen argues that the Court should reduce the 52 hours that Nudelman
                                  20   recorded as time spent preparing documents related to Vodonick’s petition for judicial
                                  21   coordination. See Opp’n (MDL dkt. 7678) at 11; Appendix D, Opp’n (MDL dkt.
                                  22   7678). Volkswagen argues that 52 hours spent on drafting and filing a total of 11pages of
                                  23   documents is excessive. Id. 3 Vodonick responds that Nudelman’s efforts for judicial
                                  24   coordination benefited his client and required time spent researching procedures,
                                  25   reviewing documents, and conferring with other attorneys. Reply (dkt. 26) at 9.
                                  26          While page length is not always a “reliable indicator of how much time reasonably
                                  27
                                       3
                                  28     Volkswagen mistakenly states that filings included a total of 11 pages. Instead, the filings were a
                                       total of 13 pages.
                                                                                        8
                                           Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 9 of 16




                                   1   was incurred in preparing [a filing],” 16 hours for 8 pages of filings and 32 hours for 6
                                   2   pages of filings is excessive. See Bobol v. HP Pavilion Mgmt., No. 04-CV-00082-JW,
                                   3   2016 WL 927332, at *4 n.5 (N.D. Cal. Apr. 10, 2006); Opp’n (MDL dkt. 7678) at 11.4
                                   4   And while the 5-page declaration, filed on October 6, 2015, likely involved research and
                                   5   preparation, the accompanying 3-page memoranda of points and authorities comprises two
                                   6   large block quotes from sections of the California Code of Civil Procedure and one
                                   7   additional paragraph. See Exhibit 3, Monahan Declaration, Opp’n (MDL dkt. 7678-15).
                                   8   The 3-page notice of submission of petition filed on October 23, 2015 contains boilerplate
                                   9   language, including a list of cases which Vodonick sought to coordinate, and the
                                  10   accompanying 3-page petition for coordination repeats the same list. See Exhibit 4,
                                  11   Monahan Declaration, Opp’n (MDL dkt. 7678-15). It is unclear why the October 23
                                  12   filings required twice the amount of time as the October 6 filings when the October 6
Northern District of California
 United States District Court




                                  13   filings contained more substantive legal argument and were longer. Furthermore,
                                  14   Vodonick does not explain why these filings took Nudelman, an attorney with over 40
                                  15   years of experience “in complex civil litigation and consumer litigation,” 48 hours. See
                                  16   Nudelman Declaration (dkt. 23-2) at 2.
                                  17          Additionally, Nudelman spent 4 of the 52 total hours “drafting documents related to
                                  18   petition for judicial coordination” after Vodonick’s case had already been removed to
                                  19   federal court. See Nudelman Declaration (dkt. 23-2) at 18; See also Opp’n (MDL dkt.
                                  20   7678) at 16. This Court has previously excluded hours spent on JCCP-related tasks
                                  21   performed after a case's removal to federal court. See In re: Volkswagen “Clean Diesel”
                                  22   Marketing, Sales Prac., and Prod. Liab. Litig., 2020 WL 5371404, at *11.
                                  23          The Court excludes from this category the 4 hours that Mr. Nudelman billed on
                                  24   January 11 and reduces the other 48 JCCP-related hours by 90% to a total of 5 hours.
                                  25                                iv.    Remand Motions
                                  26          Nudelman recorded 180.9 hours related to motions to remand. Appendix E, Opp’n
                                  27
                                       4
                                  28    Volkswagen mistakenly states that the October 6, 2015 filings included 7 pages and that the
                                       October 23, 2015 filings included 4 pages.
                                                                                      9
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 10 of 16




                                   1   (MDL dkt. 7678-5).
                                   2         The standard for reasonableness is not whether the motion was a “necessary step to
                                   3   the plaintiff’s ultimate victory” but whether the claimed hours were “reasonably spent in
                                   4   pursuit of the litigation.” Jacobson v. Persolve, LLC, No. 14-cv-00735-LHK, 2016 WL
                                   5   7230873, at *11 (N.D. Cal. Dec. 14, 2016). The Court reduces hours that Nudelman
                                   6   reports for work on remand motions not because they were unsuccessful, but because
                                   7   much of Nudelman’s work was excessive, duplicative, or unnecessary.
                                   8         Some of the time Vodonick reports for Nudelman’s work on remand motions is
                                   9   duplicative. Nudelman billed 19.5 hours for tasks related to his first motion to remand
                                  10   which was filed on January 2, 2016 and January 3, 2016 in the Eastern District. See First
                                  11   Motion to Remand (dkt. 13); Amended Notice (dkt. 14); Appendix E, Opp’n (MDL dkt.
                                  12   7678-5). Once transferred to the Northern District, Vodonick filed another motion to
Northern District of California
 United States District Court




                                  13   remand on January 15, 2016, for which he recorded 45.3 hours. See Appendix E, Opp’n
                                  14   (MDL dkt. 7678-5). These motions are identical except for a few details in the preliminary
                                  15   statement and procedural history sections, and one paragraph added to the argument
                                  16   section of the January 15 memorandum of points and authorities. See MPA (dkt 13-1) at
                                  17   1–3, 7; MPA (MDL dkt 942-2) at 1–4, 8. The hours that Nudelman recorded for his work
                                  18   on these two motions are unreasonable.
                                  19         Volkswagen identifies two discrepancies in Nudelman’s time records and suggests
                                  20   that they indicate excessive or unnecessary work. Opp’n (MDL dkt. 7678) at 12. First, as
                                  21   Volkswagen notes, Nudelman billed 24 hours over the course of three days in August 2017
                                  22   for drafting a motion to remand. Id. However, Vodonick did not file a motion to remand
                                  23   until three months later, on November 16, 2017. See Motion to Remand (MDL dkt. 4375).
                                  24   Vodonick provides no explanation. See generally Reply (dkt. 26). Even if the Court
                                  25   assumes that Nudelman spent the 24 hours in question drafting the November 16 motion to
                                  26   remand, that time is excessive. The November 16 motion is identical to a previous motion
                                  27   to remand filed on August 7, 2017. See Motion to Remand (MDL dkt. 4375); Motion to
                                  28   Remand (dkt. 20). The November 16 motion is also nearly identical to the previous
                                                                                   10
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 11 of 16




                                   1   January 15, 2016 motion, except it includes 3 new pages of argument. See Motion to
                                   2   Remand (MDL dkt. 4375); (MDL dkt 942-2). The 24 hours billed in August 2017 were
                                   3   excessive.
                                   4          Second, there are several undated time entries recorded for drafting a reply brief to
                                   5   Volkswagen’s opposition to Vodonick’s remand motions. The three entries report a total
                                   6   of 21.5 hours and are listed among time entries dated between November 22–27, 2017.
                                   7   See Appendix E, Opp’n (MDL dkt. 7678-5); Opp’n (MDL dkt. 7678) at 12. There are two
                                   8   other undated time entries, reporting a total of 19.5 hours for drafting a reply brief, listed
                                   9   among time entries dated between December 20–21, 2017. See Appendix E, Opp’n (MDL
                                  10   dkt. 7678-5); Opp’n (MDL dkt. 7678) at 12. Vodonick filed his reply brief on November
                                  11   27, 2017. See Reply in Support of Motion to Remand (MDL dkt. 4427). Without dates on
                                  12   these entries the Court is unable to determine whether the amount expended was
Northern District of California
 United States District Court




                                  13   reasonable, and Vodonick does not clarify or even address the issue in his reply in support
                                  14   of this pending fee motion. See generally Reply (dkt. 26).
                                  15          The Court reduces the 180.9 hours that Nudelman spent on motions to remand by
                                  16   95%, leaving 10 hours of compensable time. See Fallay v. San Francisco City and Cty.,
                                  17   No. C-08-2261-CRB, 2016 WL 879632, at *5 (N.D. Cal Mar. 8, 2016)(“‘If counsel cannot
                                  18   further define his billing entries so as to meaningfully enlighten the court of those related
                                  19   to the [fee claim], then the trial court should exercise its discretion in assigning a
                                  20   reasonable percentage to the entries or simply cast them aside.’”)(quoting Bell v. Vista
                                  21   Unified Sch. Dist., 92 Cal. App. 4th 672, 689 (2000)).
                                  22                                v.     Client Conferences
                                  23          Nudelman billed 68.9 hours for conferring with his client. See Appendix F, Opp’n
                                  24   (MDL dkt. 7678-5).
                                  25          While some continued work during a stay is reasonable, plaintiffs must “explain
                                  26   why expending such a large amount of time during the stay in [a] case was
                                  27   reasonable.” See Alzheimer’s Inst. of Am. v. Eli Lilly & Co., No. 10-cv-00482-EDL,
                                  28   2016 WL 7732621, at *7 (N.D. Cal. Apr. 14, 2016). Although it is true, as Vodonick
                                                                                      11
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 12 of 16




                                   1   responds, that Nudelman is “required to make his client aware of all the important
                                   2   proceedings in the case,” Vodonick has failed to explain why it was reasonable for
                                   3   Nudelman to spend one hour reviewing his client’s file every two months, especially while
                                   4   Vodonick’s case was stayed. See Reply (dkt. 26) at 10. Accordingly, the Court reduces by
                                   5   90% the hours that Nudelman spent preparing for client conferences. See Alzheimer’s
                                   6   Inst., 2016 WL 7732621, at *7 (reducing requested fees by 90% because plaintiff did not
                                   7   justify “expending such a large amount of time during the stay” in the case).
                                   8                                vi.     Fact Sheet
                                   9          Nudelman records 12.3 hours for reviewing information provided by the client and
                                  10   preparing his client’s fact sheet.
                                  11          The Court has previously found that 2.9 hours of work spent on a fact sheet is
                                  12   reasonable. See In re: Volkswagen “Clean Diesel” Marketing, Sales Prac., and Prod.
Northern District of California
 United States District Court




                                  13   Liab.Litig., 2020 WL 2086368, at *10. The Court reduces the hours that Nudelman spent
                                  14   working on the fact sheet to 3 hours.
                                  15                                vii.    Clerical Tasks
                                  16          Volkswagen identifies three time entries that it characterizes as clerical work and
                                  17   argues that those 6.4 hours are unrecoverable. See Appendix B, Opp’n (MDL dkt. 7678-2)
                                  18   at 3; Opp’n (MDL dkt. 7678) at 10. These tasks include ordering a copy of court files,
                                  19   emailing a proposed order to the judge, and processing and filing a Notice of Errata. Id.
                                  20   Vodonick admits that Nudelman mistakenly logged these entries. Reply (dkt. 26) at 7.
                                  21          The Court thus excludes the 6.4 hours from the three time entries that Volkswagen
                                  22   identified.
                                  23                                viii.   Unnecessary Work
                                  24          Volkswagen identifies additional time entries for which it argues Nudelman’s work
                                  25   was unnecessary. First, Volkswagen objects to the 54.5 hours that Nudelman recorded for
                                  26   time spent reviewing and analyzing filings related to the Bellwether trial including jury
                                  27   instructions, verdict forms, and motion in limine reply briefs. See Appendix B, Opp’n
                                  28   (MDL dkt. 7678-2) at 1–2; Opp’n (MDL dkt. 7678) at 9–10. Volkswagen argues that it
                                                                                     12
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 13 of 16




                                   1   was unnecessary for Nudelman to spend extensive time reviewing filings in preparation for
                                   2   a hypothetical trial that would take place “months or even years after the opt-out trial.” Id.
                                   3   Volkswagen also notes that Nudelman would likely have “had to redo all of this work
                                   4   closer to [that] trial date.” Id. Vodonick responds that one of the purposes of a Bellwether
                                   5   trial is to allow other plaintiffs to monitor the trial in order to prepare and strategize for
                                   6   their own cases. Reply (dkt. 26) at 7.
                                   7          Courts exclude time that is expended on work that is “legally or factually unrelated
                                   8   to [plaintiff’s] claims in the lawsuit, baseless, or otherwise deficient.” See Jacobson v.
                                   9   Persolve, LLC, 2016 WL 7230873, at *11. On December 12, 2019, this Court denied
                                  10   Vodonick’s motion to set his case for trial as a bellwether plaintiff. See Docket Entry
                                  11   Denying Motion (MDL dkt. 6987). Because Vodonick has not adequately explained why
                                  12   Nudelman spent a significant amount of time reviewing the filings for a trial not involving
Northern District of California
 United States District Court




                                  13   Vodonick while his case was stayed, the Court excludes these 54.5 hours. See Jacobson v.
                                  14   Persolve, LLC, 2016 WL 7230873, at *11; Alzheimer’s Inst., 2016 WL 7732621, at *7.
                                  15          Volkswagen also objects to 57.1 hours of recorded work that it considers unrelated
                                  16   to Vodonick’s case, unnecessary, and unrecoverable. See Appendix B, Opp’n (MDL dkt.
                                  17   7678-2) at 4; Opp’n (MDL dkt. 7678) at 10. Among the time entries to which Volkswagen
                                  18   objects, Nudelman reported that he spent 23.2 of those hours researching “contraband,” 8.7
                                  19   hours researching grounds for fee awards, and 5.8 hours researching “trial preparation and
                                  20   discovery.” Id.
                                  21          The Court excludes the 57.1 hours that Nudelman spent on these additional tasks.
                                  22   Vodonick responds only to Volkswagen’s objection to Nudelman’s “contraband” research
                                  23   and contends that it was related to “a key issue in the litigation” concerning the “legality”
                                  24   of the vehicle that Vodonick purchased. Reply (dkt. 26) at 8. Although Vodonick argues
                                  25   that the “contraband” issue was a “necessary and reasonable argument,” he fails to
                                  26   demonstrate how it was related to Vodonick’s case, which was stayed during the time of
                                  27   his research. Id.; See also Jacobson v. Persolve, LLC, 2016 WL 7230873, at *11 (“. . .
                                  28   [C]ourts look to whether the hours spent on such motions were ‘reasonably spent in pursuit
                                                                                       13
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 14 of 16




                                   1   of the litigation’”)(citing Jadwin v. Cty. of Kern, 767 F. Supp. 2d 1069, 1109–10 (E.D.
                                   2   Cal. 2011)).
                                   3          Lastly, Volkswagen objects to 45.4 hours recorded by Nudelman on the basis that
                                   4   they were spent on inefficient or otherwise excessive work. Opp’n (MDL dkt. 7678) at
                                   5   13. Volkswagen disputes 9.5 hours related to a May 10, 2019 conference and argues that
                                   6   Nudelman did not “participate” in the conference. Id. Vodonick explains in his reply that
                                   7   Nudelman traveled from Nevada City to attend the May 10 Case Management Conference
                                   8   but “did not sit at the Counsel table or wander up to the podium to announce his
                                   9   presence.” See Reply (dkt. 26) at 11. Nudelman’s explanation is supported by the record,
                                  10   as the Court declined to have opt-out lawyers state their appearances due to the large
                                  11   amount of opt-out lawyers present at the May 10 hearing. See In re: Volkswagen “Clean
                                  12   Diesel” Marketing, Sales Prac., and Prod. Liab. Litig., 2020 WL 2086368, at *13; see also
Northern District of California
 United States District Court




                                  13   Transcript of May 10, 2019 Proceedings (dkt. 6310) at 3:12–16. However, the Court
                                  14   agrees that the time entries, referenced in Appendix H, are excessive considering both the
                                  15   amount of time recorded for each task and Nudelman’s experience. See Appendix H,
                                  16   Opp'n (MDL dkt. 7678); see also Hernandez v. Grullense, 2014 WL 1724356, at *13.
                                  17   Accordingly, the Court reduces the hours listed in Volkswagen’s Appendix H by 83% to
                                  18   7.7 hours.
                                  19                         c.     Multiplier
                                  20          California courts sometimes adjust the lodestar amount with a multiplier. Ketchum
                                  21   v. Moses, 24 Cal. 4th 1122, 1132 (Cal. 2001). Factors relevant to the propriety of a
                                  22   multiplier include “(1) the novelty and difficulty of the questions involved, (2) the skill
                                  23   displayed in presenting them, (3) the extent to which the nature of the litigation precluded
                                  24   other employment by the attorneys, [and] (4) the contingent nature of the fee award.” Id.
                                  25          Vodonick requests a 1.3 multiplier (or 30% enhancement), which Volkswagen
                                  26   opposes. Brief (dkt. 23-1) at 14; Opp’n (MDL dkt. 7678) at 14. First, Vodonick argues
                                  27   that a multiplier is warranted because Volkswagen’s refusal “to take the issue of liability
                                  28   off the table at an early date . . . [was] the sole and exclusive reason that it has taken almost
                                                                                      14
                                         Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 15 of 16




                                   1   five years for Plaintiff to resolve the non-personal injury element of his case.” Brief (dkt.
                                   2   23-1) at 14. Second, Vodonick argues that Nudelman’s representation of Vodonick in this
                                   3   case precluded him from accepting other employment for almost five years. Id. at 11.
                                   4   Third, Vodonick argues that he is entitled to a multiplier because Nudelman obtained
                                   5   excellent results and “singled handedly brought about the Judicial Coordination of the non-
                                   6   MDL cases in California.” Reply (dkt. 26) at 12; Brief (dkt. 23-1) at 11–12.
                                   7          No circumstance that would warrant a multiplier applies here. First, Vodonick’s
                                   8   claim that Volkswagen denied all liability is not true. See Transcript of Proceedings
                                   9   (MDL dkt. 1270) at 19 (“[This] is a case in which liability has been conceded.”); See, e.g.
                                  10   Volkswagen Answer (MDL dkt. 6766); Volkswagen Answer (MDL dkt. 6799). Because
                                  11   Volkswagen did in fact concede liability, Vodonick has not demonstrated any particularly
                                  12   novel or difficult legal questions involved in this litigation. Finally, because this case was
Northern District of California
 United States District Court




                                  13   stayed from January 2016 until June 2020, it is unclear why Nudelman’s involvement
                                  14   precluded him from taking on other employment for five years. See Pretrial Order (MDL
                                  15   dkt. 2) at 1, 3; Scheduling Order (MDL dkt. 7515). The Court finds that Vodonick is not
                                  16   entitled to a multiplier.
                                  17                         d.    Conclusion
                                  18          In sum, the Court adjusts Vodonick’s lodestar as follows:
                                  19    Docket Review                                  $500 x 0 hours =          $0
                                  20    Complaint Research and Drafting                $500 x 9.65 hours =       $4,825
                                  21    JCCP Coordination                              $500 x 5 hours =          $2,500
                                  22    Remand Motions                                 $500 x 10 hours =         $5,000
                                  23    Client Conferences                             $500 x 7 hours =          $3,500
                                  24    Fact Sheet                                     $500 x 3 hours =          $1,500
                                  25    Clerical Tasks                                 $500 x 0 hours =          $0
                                  26    Unnecessary Work                               $500 x 7.7 hours =        $3,850
                                  27    TOTAL                                          $500 x 42.35 hours =      $21,175
                                  28
                                                                                     15
Case 3:16-cv-00219-CRB Document 27 Filed 10/15/20 Page 16 of 16
